MEMORANDUM **
California state prisoner Onofre T. Serrano appeals pro se the district court’s judgment in his action alleging violation of the Americans with Disabilities Act, 42 U.S.C. § 12132, the Rehabilitation Act, 29 U.S.C. § 794, and his constitutional rights during his placement in administrative segregation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgment, Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), for abuse of discretion a dismissal for failure to comply with a discovery order, Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1022 (9th Cir. 2002), and may affirm for any reason supported by the record, Tanaka v. Univ. of S. Cal., 252 F.3d 1059, 1062 (9th Cir.2001). We affirm.
The district court did not abuse its discretion by dismissing forty-one of the named defendants as a sanction for Serrano’s repeated failure to comply with discovery orders. See Fed.R.Civ.P. 37(b)(2)(C); Rio Props., Inc., 284 F.3d at 1022.
The district court properly granted summary judgment on Serrano’s claims pertaining to the denial of a wheelchair, walker and shower chair in administrative segregation because Serrano failed to rebut the prison’s legitimate penological reason for its actions. See Turner v. Safley, 482 U.S. 78, 89-91, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987); Gates v. Rowland, 39 F.3d 1439, 1447 (9th Cir.1994) (applying Turner test to disability discrimination claims).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.